Exhibit 4.7 FRAMEWORK AGREEMENT FOR MORTGAGE LOAN between Eldista GmbH, rue des Pierres-du-Niton 17, c/o INTEREXPERTS SA, 1207 Genève (hereinafter referred to as the “Borrower”) and CREDIT SUISSE AG Mailing address:P.O. Box 100, 8070 Zurich Contact address:Giesshübelstrasse 30, 8045Zurich (the lender, hereinafter referred to as the “Bank”) Amount of Credit Facility CHF 85’000’000.00 The amount of the credit facility is reduced by the sum of the amortizations and other loan repayments made. Utilization The type and term of the loan are mutually agreed by the Borrower and the Bank within the scope of the available credit facility. Such agreement is made without complying with any requirements as to form; an oral agreement, in particular, is sufficient to be binding. The agreement will be confirmed by the Bank in writing, but without a signature. The maximum term of loan thereby shall not have an interest period exceeding 10 years. Conditions for Utilization of the Credit Facility This credit facility may not be used until all collateral has been legally established in favour of the Bank and the following documents have been received by the Bank: ● Due execution of the Framework Agreement. ● Due execution of the Deed of Assignment. ● Due execution of the Security Agreement for the pledge of mortgage notes. ● Receipt of board and shareholders resolution of the Borrower, giving the necessary authorizations for the entry into the Framework Agreement and the Security Agreements. Repayment Fixed-term loans must be repaid by the maturity date unless the Borrower has entered into a new agreement with the Bank at least two bank working days before the maturity date. Amortization The mortgage amortization shall be CHF 2’000’000.00 per year, payable quarterly, for the first time on 31.12.2018. Page 1/7 Installments and method of payment as well as modifications to the amortization amount are mutually agreed. Such agreement is made without complying with any requirements as to form; an oral agreement, in particular, is sufficient to be binding.
